IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
TRAVIS YOUNG,
Petitioner,
V. CASE NO. CV€lB-ZOl

UNITED STATES OF AMERICA,

Respondent.

 

 

O R D E R

Before the Court is the Maqistrate Judge's Report and
Recommendation, to which no objections have been filed.
(Doc. 3.) After a careful review of the record, the report
and recommendation is ADOPTED as the Court's opinion in
this case. As a result, Petitioner’s 28 U.S.C. § 2255
motion is DENIED. In addition, Petitioner is not entitled
to a Certificate of Appealability (“COA”), rendering moot
any request for in forma pauperis status on appeal. The
Clerk of Court is DIRECTED to close this case.

dd
so oRDERED this ~f:* day Of March 2019.

d zww»%

wILLIAM T. MooRE, €R.
uNITED sTATEs DIsTRICT coURT
soUTHERN DIsTRICT oF GEoRGIA

 

